     Case 3:20-cv-01958-H-AGS Document 49 Filed 06/21/21 PageID.606 Page 1 of 17



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11   ALLELE BIOTECHNOLOGY AND                          Case No.: 20-cv-01958-H-AGS
     PHARMACEUTICALS, INC., a
12
     California corporation,                           SCHEDULING ORDER
13                                    Plaintiff,
14   v.
15   PFIZER, INC., a Delaware corporation;
16   BIONTECH SE, a German company;
     BIONTECH US, INC., a Delaware
17   corporation; and DOES 1-30,
18                                 Defendants.
19
20         On October 5, 2020, Plaintiff Allele Biotechnology and Pharmaceuticals, Inc. filed
21   a complaint for patent infringement against Defendants Pfizer, Inc., BioNTech, SE, and
22   BioNTech US, Inc., alleging infringement of U.S. Patent No. 10,221,221. (Doc. No. 1,
23   Compl.) On May 4, 2021, the Court denied Defendants’ motion to dismiss the complaint.
24   (Doc. No. 42.) On June 3, 2021, Defendants filed their respective answers along with
25   counterclaims. (Doc. Nos. 44, 45.)
26         On June 7, 2021, the Court issued a tentative scheduling order. (Doc. No. 47.) On
27   June 15, 2021, the parties filed their discovery plan pursuant to Federal Rule of Civil
28

                                                   1
                                                                              20-cv-01958-H-AGS
     Case 3:20-cv-01958-H-AGS Document 49 Filed 06/21/21 PageID.607 Page 2 of 17



 1   Procedure 26(f) and Patent Local Rule 2.1(b) along with proposed changes to the tentative
 2   schedule. (Doc. No. 48.)
 3          The Court held a telephonic case management conference on June 21, 2021. Ben
 4   Wagner and Robert Schaffer appeared for Plaintiff Allele. Thomas Selby and David
 5   Noonan appeared for Defendant Pfizer. Bruce Wexler, Elizabeth Brann, and Merri Moken
 6   appeared for Defendant BioNTech. Accordingly, the Court issues the following scheduling
 7   order:1
 8          1.      Prior to the filing of any discovery-related motion, the parties must meet and
 9   confer regarding the discovery dispute, and then provide the district judge with a summary
10   of the discovery dispute through a joint phone call or through a one-page joint filing.
11          2.      The parties must submit a joint proposed protective order by July 2, 2021.
12          3.      Each party must serve initial disclosures pursuant to Federal Rule of Civil
13   Procedure 26(a)(1) by July 9, 2021.
14          4.      Disclosure of Asserted Claims and Infringement Contentions. On or
15   before July 16, 2021, Plaintiff must serve on Defendants a “Disclosure of Asserted Claims
16   and Infringement Contentions.” The Disclosure of Asserted Claims and Infringement
17   Contentions must contain the following information:
18                  a.      Each claim of each patent in the suit that is allegedly infringed by
19   Defendants;
20                  b.      Separately for each asserted claim, each of Defendants’ accused
21   apparatus, product, device, process, method, act, or other instrumentality (“Accused
22   Instrumentality”) of which the party is aware. This identification must be as specific as
23   possible. Each product, device and apparatus must be identified by name or model number,
24   if known. Each method or process must be identified by name, if known, or by any product,
25
26
     1
             The parties should specifically note that the Court’s tentative scheduling order sets forth disclosure
27   requirements for damages contentions that are based on the requirements set forth in the Northern District
28   of California Patent Local Rules 3-1(h), 3-2(f)–(j), 3-4(c)–(e), 3-8, and 3-9.


                                                           2
                                                                                                20-cv-01958-H-AGS
     Case 3:20-cv-01958-H-AGS Document 49 Filed 06/21/21 PageID.608 Page 3 of 17



 1   device, or apparatus which, when used, allegedly results in the practice of the claimed
 2   method or process;
 3                 c.     A chart identifying specifically where each element of each asserted
 4   claim is found within each Accused Instrumentality, including for each element that such
 5   party contends is governed by 35 U.S.C. § 112(6), the identity of the structure(s), act(s), or
 6   material(s) in the Accused Instrumentality that performs the claimed function;
 7                 d.     For each claim which is alleged to have been indirectly infringed, an
 8   identification of any direct infringement and a description of the acts of the alleged indirect
 9   infringer that contribute to or are inducing that direct infringement. Insofar as alleged
10   direct infringement is based on joint acts of multiple parties, the role of each such party in
11   the direct infringement must be described;
12                 e.     Whether each element of each asserted claim is claimed to be literally
13   present and/or present under the doctrine of equivalents in the Accused Instrumentality;
14                 f.     For any patent that claims priority to an earlier application, the priority
15   date to which each asserted claim allegedly is entitled;
16                 g.     If a party claiming patent infringement asserts or wishes to preserve the
17   right to rely, for any purpose, on the assertion that its own apparatus, product, device,
18   process, method, act, or other instrumentality practices the claimed invention, the party
19   must identify, separately for each asserted claim, each such apparatus, product, device,
20   process, method, act, or other instrumentality that incorporates or reflects that particular
21   claim;
22                 h.     If a party claiming patent infringement alleges willful infringement, the
23   basis for such allegation; and
24                 i.     Identify the timing of the point of first infringement, the start of claimed
25   damages, and the end of claimed damages.
26            5.   Document Production Accompanying Disclosure. With the Disclosure of
27   Asserted Claims and Infringement Contentions, the party claiming patent infringement
28

                                                     3
                                                                                     20-cv-01958-H-AGS
     Case 3:20-cv-01958-H-AGS Document 49 Filed 06/21/21 PageID.609 Page 4 of 17



 1   must produce to Defendants or make available for inspection and copying, the following
 2   documents in the possession, custody or control of that party:
 3                  a.   Documents (for example, contracts, purchase orders, invoices,
 4   advertisements, marketing materials, offer letters, beta site testing agreements, and third
 5   party or joint development agreements) sufficient to evidence each discussion with,
 6   disclosure to, or other manner of providing to a third party, or sale of or offer to sell, the
 7   claimed invention prior to the date of application for the patent in suit. A party’s production
 8   of a document as required within these rules does not constitute an admission that such
 9   document evidences or is prior art under 35 U.S.C. § 102;
10                  b.   All documents evidencing the conception, reduction to practice, design,
11   and development of each claimed invention, that were created on or before the date of
12   application for the patent in suit or the priority date identified pursuant to Patent Local Rule
13   3.1(f), whichever is earlier;
14                  c.   A copy of the file history for each patent in suit and each application to
15   which a claim for priority is made under Patent Local Rule 3.1(f);
16                  d.   Documents sufficient to evidence ownership of the patent rights by the
17   party asserting patent infringement;
18                  e.   If a party identifies instrumentalities pursuant to Patent Local Rule
19   3.1(g), documents sufficient to show the operation of any aspects or elements of such
20   instrumentalities the patent claimant relies upon as embodying any asserted claims;
21                  f.   All agreements, including licenses, transferring an interest in any
22   patent-in-suit;
23                  g.   All agreements that the party asserting infringement contends are
24   comparable to a license that would result from a hypothetical reasonable royalty
25   negotiation;
26                  h.   All agreements that otherwise may be used to support the party
27   asserting infringement’s damages case;
28

                                                    4
                                                                                    20-cv-01958-H-AGS
     Case 3:20-cv-01958-H-AGS Document 49 Filed 06/21/21 PageID.610 Page 5 of 17



 1                  i.    If a party identifies instrumentalities pursuant to Patent Local Rule
 2   3.1(g), documents sufficient to show marking of such embodying accused instrumentalities
 3   and if it wants to preserve the right to recover lost profits based on such products, sales,
 4   revenues, costs and profits of such embodying accused instrumentalities; and
 5                  j.    All documents comprising or reflecting a F/RAND commitment or
 6   agreement with respect to the asserted patent(s). The producing party must separately
 7   identify by production number which documents correspond to each category. If the
 8   documents identified above are not in the possession, custody or control of the party
 9   charged with production, that party must use its best efforts to obtain all responsive
10   documents and make a timely disclosure.
11         6.       An early neutral evaluation conference before the Magistrate Judge is
12   currently scheduled for July 30, 2021 at 2:00 p.m. (Doc. No. 46.)
13         7.       Any motion to join other parties, to amend the pleadings, or to file additional
14   pleadings must be filed on or before August 6, 2021.
15         8.       Invalidity Contentions. On or before August 20, 2021, Defendants must
16   serve on all parties their “Invalidity Contentions,” which must contain the following
17   information:
18                  a.    The identity of each item of prior art that allegedly anticipates each
19   asserted claim or renders it obvious.        This includes information about any alleged
20   knowledge or use of the invention in this country prior to the date of invention of the patent.
21   Each prior art patent must be identified by its number, country of origin, and date of issue.
22   Each prior art publication must be identified by its title, date of publication, and where
23   feasible, author and publisher. Prior art under 35 U.S.C. § 102(b) must be identified by
24   specifying the item offered for sale or publicly used or known, the date the offer or use
25   took place or the information became known, and the identity of the person or entity that
26   made the use or that made and received the offer, or the person or entity that made the
27   information known or to whom it was made known. Prior art under 35 U.S.C. § 102(f)
28   must be identified by providing the name of the person(s) from whom and the

                                                    5
                                                                                   20-cv-01958-H-AGS
     Case 3:20-cv-01958-H-AGS Document 49 Filed 06/21/21 PageID.611 Page 6 of 17



 1   circumstances under which the invention or any part of it was derived. Prior art under 35
 2   U.S.C. § 102(g) must be identified by providing the identities of the person(s) or entities
 3   involved in and the circumstances surrounding the making of the invention before the
 4   patent applicant(s);
 5                 b.       Whether each item of prior art anticipates each asserted claim or renders
 6   it obvious. If obviousness is alleged, an explanation of why the prior art renders the
 7   asserted claim obvious, including an identification of any combinations of prior art
 8   showing obviousness;
 9                 c.       A chart identifying where specifically in each alleged item of prior art
10   each element of each asserted claim is found, including for each element that such party
11   contends is governed by 35 U.S.C. § 112(6), the identity of the structure(s), act(s), or
12   material(s) in each item of prior art that performs the claimed function;
13                 d.       Any grounds of invalidity based on indefiniteness under 35 U.S.C. §
14   112(2) of any of the asserted claims; and
15                 e.       Any grounds of invalidity based on lack of written description, lack of
16   enabling disclosure, or failure to describe the best mode under 35 U.S.C. § 112(1).
17            9.   Document Production Accompanying Invalidity Contentions. With the
18   Invalidity Contentions, the party opposing a claim of patent infringement must produce or
19   make available for inspection and copying:
20                 a.       Source code, specifications, schematics, flow charts, artwork, formulas,
21   or other documentation sufficient to show the operation of any aspects or elements of any
22   Accused Instrumentality identified by the patent claimant in its Patent Local Rule 3.1(c)
23   chart;
24                 b.       A copy of each item of prior art identified pursuant to Patent Local Rule
25   3.3(a) that does not appear in the file history of the patent(s) at issue. To the extent any
26   such item is not in English, the party opposing infringement must produce an English
27   translation of the portion(s) relied upon;
28

                                                      6
                                                                                     20-cv-01958-H-AGS
     Case 3:20-cv-01958-H-AGS Document 49 Filed 06/21/21 PageID.612 Page 7 of 17



 1                  c.    All agreements that the party opposing infringement contends are
 2   comparable to a license that would result from a hypothetical reasonable royalty
 3   negotiation;
 4                  d.    Documents sufficient to show the sales, revenue, cost, and profits for
 5   accused instrumentalities identified pursuant to N.D. Cal. Patent Local Rule 3.1(b) for any
 6   period of alleged infringement; and
 7                  e.    All agreements that may be used to support the party denying
 8   infringement’s damages case.
 9         10.      The parties must identify terms for construction by September 3, 2021.
10         11.      Exchange of Preliminary Claim Construction and Extrinsic Evidence.
11                  a.    On or before September 17, 2021, the parties will simultaneously
12   exchange a preliminary proposed construction of each claim term, phrase, or clause that
13   the parties have identified for claim construction purposes. Each Preliminary Claim
14   Construction will also, for each element that any party contends is governed by 35 U.S.C.
15   § 112(6), identify the structure(s), act(s), or material(s) described in the specification
16   corresponding to that element.
17                  b.    Simultaneously with exchange of the Preliminary Claim Constructions,
18   the parties must also provide a preliminary identification of extrinsic evidence, including,
19   without limitation, dictionary definitions, citations to learned treatises and prior art, and
20   testimony of percipient and expert witnesses they contend support their respective claim
21   constructions. The parties must identify each such item of extrinsic evidence by production
22   number or produce a copy of any such item not previously produced. With respect to any
23   such witness, percipient or expert, the parties must also provide a brief description of the
24   substance of that witness’s proposed testimony.
25                  c.    On or before October 15, 2021, the parties will simultaneously
26   exchange “Responsive Claim Constructions” identifying whether the responding party
27   agrees with the other party’s proposed construction, or identifying an alternate construction
28

                                                   7
                                                                                  20-cv-01958-H-AGS
     Case 3:20-cv-01958-H-AGS Document 49 Filed 06/21/21 PageID.613 Page 8 of 17



 1   in the responding party’s preliminary construction, or setting forth the responding party’s
 2   alternate construction.
 3                d.     Simultaneous with exchange of the Responsive Claim Constructions
 4   pursuant to Patent Local Rule 4.1(c), the parties must also provide a preliminary
 5   identification of extrinsic evidence, including without limitation, dictionary definitions,
 6   citations to learned treatises and prior art, and testimony of percipient and expert witnesses
 7   they contend support any responsive claim constructions. The parties must identify each
 8   such item of extrinsic evidence by production number or produce a copy of any such item
 9   not previously produced. With respect to any such witness, percipient or expert, the parties
10   must also provide a brief description of the substance of that witness’s proposed testimony.
11                e.     The parties must thereafter meet and confer for the purposes of
12   narrowing the issues and finalizing preparation of a Joint Claim Construction Chart,
13   Worksheet and Hearing Statement.
14         12.    Joint Claim Construction Chart, Worksheet, and Hearing Statement. On
15   or before November 12, 2021, the parties must complete and file a Joint Claim
16   Construction Chart, Joint Claim Construction Worksheet, and Joint Hearing Statement.
17                a.     The Joint Hearing Statement must include an identification of the terms
18   whose construction will be most significant to the resolution of the case up to a maximum
19   of ten (10) terms. The parties must also identify any term among the ten (10) whose
20   construction will be case or claim dispositive. If the parties cannot agree on the ten (10)
21   most significant terms, the parties must identify ones which they do agree are most
22   significant and then they may evenly divide the remainder with each party identifying what
23   it believes are the remaining most significant terms. However, the total terms identified by
24   all parties as most significant cannot exceed ten (10). For example, in a case involving two
25   (2) parties if the parties agree upon the identification of five (5) terms as most significant,
26   each may only identify two (2) additional terms as most significant; if the parties agree
27   upon eight (8) such terms, each party may only identify only one (1) additional term as
28   most significant.

                                                    8
                                                                                   20-cv-01958-H-AGS
     Case 3:20-cv-01958-H-AGS Document 49 Filed 06/21/21 PageID.614 Page 9 of 17



 1                b.    The Joint Claim Construction Chart must have a column listing
 2   complete language of disputed claims with the disputed terms in bold type and separate
 3   columns for each party’s proposed construction of each disputed term. Each party’s
 4   proposed construction of each disputed claim term, phrase, or clause, must identify all
 5   references from the specification or prosecution history that support that construction, and
 6   identify any extrinsic evidence known to the party on which it intends to rely either to
 7   support its proposed construction of the claim or to oppose any party’s proposed
 8   construction of the claim, including, but not limited to, as permitted by law, dictionary
 9   definitions, citations to learned treatises and prior art, and testimony of percipient and
10   expert witnesses. For every claim with a disputed term, each party must identify with
11   specificity the impact of the proposed constructions on the merits of the case.
12                c.    The parties’ Joint Claim Construction Worksheet must be in the format
13   set forth in Appendix A of the Patent Local Rules and include any proposed constructions
14   to which the parties agree, as well as those in dispute. The parties must jointly submit the
15   Joint Claim Construction Worksheet to Judge Huff’s e-file inbox in Word format or in such
16   other format as the Court may direct.
17                d.    The Joint Hearing Statement must include:
18                      1.     The anticipated length of time necessary for the Claim
19   Construction Hearing;
20                      2.     Whether any party proposes to call one or more witnesses,
21   including experts, at the Claim Construction Hearing, the identity of each such witness,
22   and for each expert, a summary of each opinion to be offered in sufficient detail to permit
23   a meaningful deposition of that expert; and
24                      3.     The order of presentation at the Claim Construction Hearing.
25                e.    At the Court’s discretion, within seven (7) days of the submission of
26   the Joint Claim Construction Chart, Joint Claim Construction Worksheet and Joint Hearing
27   Statement, the Court will hold a status conference with the parties, in person or by
28

                                                   9
                                                                                 20-cv-01958-H-AGS
     Case 3:20-cv-01958-H-AGS Document 49 Filed 06/21/21 PageID.615 Page 10 of 17



 1   telephone, to discuss scheduling, witnesses and any other matters regarding the Claim
 2   Construction Hearing.
 3          13.     Amended and Final Infringement Contentions.2
 4                  a.     As a matter of right, a party asserting infringement may serve Amended
 5   Infringement Contentions no later than the filing of the parties’ Joint Claim Construction
 6   Chart, November 12, 2021. Thereafter, absent undue prejudice to the opposing party, a
 7   party asserting infringement may only amend its infringement contentions:
 8                         1.      If, not later than thirty (30) days after service of the Court’s
 9   Claim Construction Ruling, the party asserting infringement believes in good faith that
10   amendment is necessitated by a claim construction that differs from that proposed by such
11   party; or
12                         2.      upon a timely motion showing good cause.
13                  b.     As a matter of right, a party opposing a claim of patent infringement
14   may serve “Amended Invalidity Contentions” no later than the Completion of Claim
15   Construction Discovery, December 10, 2021. Thereafter, absent undue prejudice to the
16   opposing party, a party opposing infringement may only amend its invalidity contentions:
17                         1.      if a party claiming patent infringement has served Amended
18   Infringement Contentions, and the party opposing a claim of patent infringement believes
19   in good faith that the Amended Infringement Contentions so require;
20                         2.      if, not later than fifty (50) days after service of the Court’s Claim
21   Construction Ruling, the party opposing infringement believes in good faith that
22   amendment is necessitated by a claim construction that differs from that proposed by such
23   party; or
24                         3.      upon a timely motion showing good cause.
25          14.     Completion of Claim Construction Discovery. On December 10, 2021, the
26
27
     2
28           This rule does not relieve any party from its obligations under Federal Rule of Civil Procedure 26
     to timely supplement disclosures and discovery responses.

                                                        10
                                                                                             20-cv-01958-H-AGS
     Case 3:20-cv-01958-H-AGS Document 49 Filed 06/21/21 PageID.616 Page 11 of 17



 1   parties must complete all discovery, including depositions of any percipient or expert
 2   witnesses, that they intend to use in the Claim Construction Hearing. Federal Rule of Civil
 3   Procedure 30 applies to depositions taken pursuant to Patent Local Rule 4.3 except as to
 4   experts. An expert witness identified in a party’s Joint Hearing Statement pursuant to
 5   Patent Local Rule 4.2(d) may be deposed on claim construction issues. The identification
 6   of an expert witness in the Joint Hearing Statement may be deemed good cause for a further
 7   deposition on all substantive issues.
 8         15.    Damages Contentions. On December 22, 2021, each party asserting
 9   infringement shall:
10                a.       Identify each of the category(-ies) of damages it is seeking for the
11   asserted infringement, as well as its theories of recovery, factual support for those theories,
12   and computations of damages within each category, including:
13                         1.    lost profits;
14                         2.    price erosion;
15                         3.    convoyed or collateral sales;
16                         4.    reasonable royalty; and
17                         5.    any other form of damages.
18                b.       To the extent a party contends it is unable to provide a fulsome response
19   to the disclosures required by this rule, it shall identify the information it requires.
20         16.    Claim Construction Briefs.
21                a.       On January 7, 2022, the parties will simultaneously file and serve
22   opening briefs and any evidence supporting their claim constructions.
23                b.       On January 21, 2022, the parties will simultaneously file and serve
24   briefs responsive to the opposing party’s opening brief and any evidence directly rebutting
25   the supporting evidence contained in the opposing party’s opening brief.
26                c.       Absent leave of Court, the provisions of Civil Local Rule 7.1.h for
27   length of briefs for supporting and reply memoranda will apply to the length of opening
28   and responsive claim construction briefs. Thus, the parties’ opening claim construction

                                                    11
                                                                                     20-cv-01958-H-AGS
     Case 3:20-cv-01958-H-AGS Document 49 Filed 06/21/21 PageID.617 Page 12 of 17



 1   briefs must not exceed 25 pages in length, per side, and the parties’ responsive claim
 2   construction briefs must not exceed 10 pages in length, per side. In addition, the parties’
 3   claim construction briefing is limited to a total of ten (10) disputed claim terms, absent
 4   further order of the Court upon a showing of good cause.
 5          17.   Responsive Damages Contentions.             On February 4, 2022, each party
 6   denying infringement shall identify specifically how and why it disagrees with those
 7   contentions. This should include the party’s affirmative position on each issue. To the
 8   extent a party contends it is unable to provide a fulsome response to the disclosures required
 9   by this rule, it shall identify the information it requires.
10          18.   Claim Construction Hearing. On Monday, February 14, 2022, at 10:30
11   a.m., the Honorable Marilyn L. Huff will conduct a Claim Construction Hearing.
12          19.   Advice of Counsel. Not later than thirty (30) days after the filing of the Claim
13   Construction Order, each party relying upon advice of counsel as part of a patent related
14   claim or defense for any reason must:
15                 a.     Produce or make available for inspection and copying the opinion(s)
16   and any other documentation relating to the opinion(s) as to which that party agrees the
17   attorney-client or work product protection has been waived;
18                 b.     Provide a written summary of any oral advice and produce or make
19   available for inspection and copying that summary and documents related thereto for which
20   the attorney-client and work product protection have been waived; and
21                 c.     Serve a privilege log identifying any other documents, except those
22   authored by counsel acting solely as trial counsel, relating to the subject matter of the
23   opinion(s) which the party is withholding on the grounds of attorney-client privilege or
24   work product protection.
25          A party who does not comply with the requirements of Patent Local Rule 3.7 will
26   not be permitted to rely on advice of counsel for any purpose, absent a stipulation of all
27   parties or by order of the court, which will be entered only upon showing of good cause.
28          20.    The initial date for the substantial completion of document discovery

                                                     12
                                                                                   20-cv-01958-H-AGS
     Case 3:20-cv-01958-H-AGS Document 49 Filed 06/21/21 PageID.618 Page 13 of 17



 1   including electronically stored information (“ESI”) is March 4, 2022. See Patent L.R.
 2   2.1(a)(1).
 3         21.    All fact discovery must be completed on or before July 8, 2022. “Completed”
 4   means that all discovery under Rules 30 through 36 of the Federal Rules of Civil Procedure
 5   must be initiated a sufficient period of time in advance of the cut-off date so that it can be
 6   completed by the cut-off date, taking into account the times for services, notice, and
 7   response as set forth in the Federal Rules of Civil Procedure.
 8         22.    On or before March 11, 2022, all parties must exchange with all other parties
 9   a list of all expert witnesses expected to be called at trial. The list must include the name,
10   address, and telephone number of the expert and a brief statement identifying the subject
11   areas as to which the expert is expected to testify. The list must also include the normal
12   rates the expert charges for deposition and trial testimony. The list must include non-
13   retained testifying experts. On or before March 25, 2022, any party may supplement its
14   designation in response to any other party’s designation so long as that party has not
15   previously retained an expert to testify on that subject.
16         23.    All expert disclosures required by Federal Rule of Civil Procedure 26(a)(2)
17   must be served on all parties on or before May 4, 2022. Any contradictory or rebuttal
18   disclosures within the meaning of Rule 26(a)(2)(D)(ii) shall be disclosed on or before June
19   10, 2022. Unless otherwise stipulated by the parties, the required expert disclosures shall
20   include an expert report as required by Rule 26(a)(2)(B). If a written report is not required,
21   the disclosure must provide the information required under Rule 26(a)(2)(C). Any party
22   that fails to make these disclosures must not, absent substantial justification, be permitted
23   to use evidence or testimony not disclosed at any hearing or at the time of trial. In addition,
24   the Court may impose sanctions as permitted by Federal Rule of Civil Procedure 37.
25         24.    All expert discovery must be completed on or before July 8, 2022.
26   “Completed” means that all discovery under Rules 30 through 36 of the Federal Rules of
27   Civil Procedure must be initiated a sufficient period of time in advance of the cut-off date
28   so that it can be completed by the cut-off date, taking into account the times for services,

                                                   13
                                                                                   20-cv-01958-H-AGS
     Case 3:20-cv-01958-H-AGS Document 49 Filed 06/21/21 PageID.619 Page 14 of 17



 1   notice, and response as set forth in the Federal Rules of Civil Procedure.
 2          25.    The parties must conduct a settlement conference in accordance with Patent
 3   Local Rule 2.1(c). The parties must contact the magistrate judge assigned to this case by
 4   July 15, 2022 to arrange a date for the settlement conference.
 5          26.    All motions, including motions addressing Daubert issues, but excluding
 6   earlier motions to amend or join parties and later motions in limine, must be filed on or
 7   before July 29, 2022. Any oppositions must be filed on or before August 12, 2022. Any
 8   replies must be filed on or before August 19, 2022. The Court schedules a motion hearing
 9   for Tuesday, September 6, 2022, at 10:30 a.m. The Court reserves the right to vacate the
10   hearing and submit the motions on the filings pursuant to Civil Local Rule 7.1(d)(1). The
11   Court reminds the parties that they do not need to wait until the last minute to file their
12   motions. For any motion filed more than two weeks before the motion-filing cut-off date,
13   the moving party must contact chambers to schedule a hearing.
14          All briefing in this action must comply with Civil Local Rule 7.1(h). Briefs or
15   memoranda in support of or in opposition to all motions noticed for the same motion day
16   must not exceed a total of twenty-five (25) pages in length, per party, for all such motions
17   without leave of the judge who will hear the motion. No reply memorandum will exceed
18   ten (10) pages without leave of the judge. 3
19          27.    The parties must file and submit to the Court’s e-file inbox a juror
20   questionnaire, including a question regarding time-screening for trial, on or before August
21   19, 2022.
22          28.    Counsel must file their Memoranda of Contentions of Fact and Law in
23   compliance with Civil Local Rule 16.1(f)(2) on or before September 16, 2022.
24          29.    Counsel must comply with the pretrial disclosure requirements of Federal
25   Rule of Civil Procedure 26(a)(3) on or before September 16, 2022. Failure to comply with
26
27
     3
28          Any motion for leave to file excessive briefing must be filed at least one week in advance of the
     excessive filing at issue along with a showing of good cause for exceeding the Court’s page limits.

                                                       14
                                                                                           20-cv-01958-H-AGS
     Case 3:20-cv-01958-H-AGS Document 49 Filed 06/21/21 PageID.620 Page 15 of 17



 1   these disclosure requirements could result in evidence preclusion or other sanctions under
 2   Federal Rule of Civil Procedure 37.
 3         30.    Counsel must meet together and take the action required by Civil Local Rule
 4   16.1(f)(4) on or before September 23, 2022. At this meeting, counsel must discuss and
 5   attempt to enter into stipulations and agreements resulting in simplification of the triable
 6   issues. Counsel must exchange copies and/or display all exhibits other than those to be
 7   used for impeachment. The exhibits must be prepared in accordance with Civil Local Rule
 8   16.1(f)(4)(c). Counsel will note any objections they have to any other party’s Pretrial
 9   Disclosures under Federal Rule of Civil Procedure 26(a)(3). Counsel will cooperate in the
10   preparation of the proposed pretrial conference order.
11         31.    Counsel for Plaintiff will be responsible for preparing the proposed pretrial
12   order in accordance with Civil Local Rule 16.1(f)(6)(a). On or before September 30, 2022,
13   Plaintiff’s counsel must provide opposing counsel with the proposed pretrial order for
14   review and approval. Opposing counsel must communicate promptly with Plaintiff’s
15   counsel concerning any objections to form or content of the pretrial order, and both parties
16   must attempt promptly to resolve their differences, if any, concerning the order.
17         32.    The Proposed Final Pretrial Conference Order, including objections to any
18   other party’s Federal Rule of Civil Procedure 26(a)(3) Pretrial Disclosures, must be served
19   and e-mailed to the District Judge’s e-file inbox on or before October 14, 2022, in
20   accordance with Civil Local Rule 16.1(f)(6).
21         33.    The final pretrial conference, status conference, and hearing on motions in
22   limine will be held before the Honorable Marilyn L. Huff on Monday, October 24, 2022,
23   at 10:30 a.m. Lead trial counsel must appear in person absent further order of the Court.
24   All motions in limine must be filed on or before September 16, 2022. Any oppositions to
25   motions in limine must be filed on or before October 5, 2022. Any replies must be filed
26   on or before October 14, 2022 at 12:00 p.m. Absent further order of the Court, each side
27   may file no more than five motions in limine.
28         34.    If a party wishes to use deposition testimony in lieu of a live witness, if

                                                  15
                                                                                 20-cv-01958-H-AGS
     Case 3:20-cv-01958-H-AGS Document 49 Filed 06/21/21 PageID.621 Page 16 of 17



 1   authorized under the rules, the party must submit the designations to opposing counsel by
 2   September 23, 2022. The parties must exchange counter-designations by October 7,
 3   2022. If deposition testimony is used at trial in lieu of a live witness, the Court will
 4   determine the allocation of time against each party, but the time is assessed against the time
 5   limits authorized for trial.
 6          35.    The parties must submit proposed verdict forms by October 31, 2022.
 7          36.    The parties must submit any proposed voir dire questions for the jury on or
 8   before October 31, 2022. The jury will consist of eight (8) jurors. Each party will have
 9   three challenges. The Court uses the Arizona blind strike method.
10         37.     The Court orders the parties to file proposed jury instructions on or before
11   October 31, 2022. Copies of the jury instructions are to be filed with the Court’s Case
12   Management/Electronic Case Filing (“CM/ECF”) system. Additionally, the Court orders
13   the parties to send to chambers via the Court’s e-file e-mail address a clean copy of the
14   requested jury instructions with “Court’s Instruction No. _____” behind each annotated
15   instruction. The clean instructions must be sent to chambers by October 31, 2022. The
16   clean instructions must be on pleading paper in Times New Roman, 14-point font, must be
17   double-spaced, and must not have any header, footer, or page numbers. Further, the clean
18   instructions must be fully completed and in a format that could be read to the jury if adopted
19   by the Court. The parties must remove any brackets, fill in any blanks, and make the
20   necessary selections where applicable to any model instructions.
21         38.    The Court orders the parties to provide separate exhibit lists to the Courtroom
22   Deputy at the pretrial conference on October 31, 2022. The exhibits must be premarked
23   with Plaintiff using numbers and Defendants using letters in accordance with the Civil
24   Local Rules. Exhibit stickers are available in the Clerk’s office. If a party wishes to use
25   electronic or demonstrative equipment during trial, the Court directs the party to contact
26   the Courtroom Deputy to schedule an appropriate time to setup the equipment before the
27   trial begins and submit a proposed order by October 25, 2022, to allow the equipment to
28   proceed through security.

                                                   16
                                                                                   20-cv-01958-H-AGS
     Case 3:20-cv-01958-H-AGS Document 49 Filed 06/21/21 PageID.622 Page 17 of 17



 1         39.   The Court schedules trial for Tuesday, November 1, 2022, at 9:00 a.m.
 2         40.   The Court will not modify the dates and times set forth in this order except
 3   for good cause shown.
 4         IT IS SO ORDERED.
 5   DATED: June 21, 2021
 6
                                                MARILYN L. HUFF, District Judge
 7                                              UNITED STATES DISTRICT COURT
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               17
                                                                              20-cv-01958-H-AGS
